Citation Nr: 1451359	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-42 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  






INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Thereafter, the Veteran's claims file was transferred to the RO in Indianapolis, Indiana.

In August 2013, the Board remanded the claim on appeal for additional development.  The claim was subsequently readjudicated by the AOJ in the January 2014 supplemental statement of the case (SSOC).  In August 2014, the Board requested an expert medical opinion from the Veterans Health Administration (VHA) pertaining to the issue on appeal.  The requested VHA expert medical opinion was received in October 2014.  The case has since been returned to the Board for further appellate consideration.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 


FINDING OF FACT

The competent and probative evidence supports a finding that the Veteran's hypertension is etiologically related to his service-connected PTSD. 


CONCLUSION OF LAW

The Veteran's hypertension was caused or aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2012); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his hypertension is caused or aggravated by his service-connected PTSD.  The Veteran has been diagnosed with hypertension, and service connection is in effect for PTSD.  Accordingly, the only remaining question is whether there is a nexus between the Veteran's hypertension and his service-connected PTSD.  

In August 2014, the Board requested an expert medical opinion to determine the nature and etiology of the Veteran's clamed hypertension disability and whether it may be proximately due to or aggravated by his service-connected PTSD.  

In an October 2014 VHA expert medical opinion, the examiner stated that a detailed review of the medical record in this case indicates that the Veteran had described symptoms of PTSD, to include nightmares, intrusive thoughts, re-experiencing phenomena, avoidance of situations that remain him of traumatic event(s), social detachment from family and friends, and hyper arousal.  He indicated that PTSD may lead to increased arousal and increased vigilance.  In consideration of increased arousal (i.e., hyper arousal) and increased vigilance associated with PTSD, the examiner stated that there may be a plausible causative link between PTSD and development of hypertension.  Specifically, studies had shown that persons suffering from PTSD have increase of basal heart rate and blood pressure, as well as increases of heart rate and blood pressure in response to loud noises or stimuli that remind the person of trauma.  He stated that the increases of heart rate and blood pressure can be elicited by increased circulation of catecholamines.  The examiner also stated that PTSD can cause important neurobiological and psychophysiological changes.  Physiological dysregulation of the hypothalamic pituitary adrenal axis may contribute to the effects of catecholamines on the heart and vasculature.  Catecholamines cause general physiological changes that prepare the body for physical activity (e.g., fight or flight response).  Some typical effects are: increases in heart rate, increases of blood pressure; increase of blood glucose levels; and general reactions of the sympathetic nervous system.  

The October 2014 VHA examiner acknowledged the Veteran's family history of hypertension, which he stated may increase the likelihood of the Veteran developing hypertension.  He also noted that the Veteran's personal habits could have also contributed to the development of hypertension; however, some of the personal habits may be attributable to the Veteran's PTSD.  

The October 2014 VHA examiner ultimately concluded that it is not possible to know with 100 percent certainty whether the Veteran would have developed hypertension independent of his PTSD; however, he opined that the Veteran's development of hypertension is at least as likely as not to be proximately due to, or permanently aggravated by his service-connected PTSD.  

Based on the foregoing and in the absence of probative evidence to the contrary, the Board finds that the Veteran's hypertension is proximately due to, or permanently aggravated by his service-connected PTSD.  Accordingly, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim of service connection for hypertension.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).
ORDER

Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD, is granted. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


